

116 S2910 IS: To establish aviation accession training programs for the Commissioned Officer Corps of the National Oceanic and Atmospheric Administration to prepare students for commissioned service as pilots in the Corps, and for other purposes.
U.S. Senate
2019-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2910IN THE SENATE OF THE UNITED STATESNovember 20, 2019Mr. Moran (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish aviation accession training programs for the Commissioned Officer Corps of the
			 National Oceanic and Atmospheric Administration to prepare students for
			 commissioned service as pilots in the Corps, and for other purposes.
	
		1.Aviation accession training programs for Commissioned Officer Corps of National Oceanic and
			 Atmospheric Administration
 (a)DefinitionsIn this section: (1)AdministratorThe term Administrator means the Under Secretary of Commerce for Oceans and Atmosphere and the Administrator of the National Oceanic and Atmospheric Administration.
 (2)CorpsThe term Corps means the Commissioned Officer Corps of the National Oceanic and Atmospheric Administration. (3)Member of the programThe term member of the program means a student who is enrolled in the program.
 (4)ProgramThe term program means an aviation accession training program of the Corps established pursuant to subsection (b). (b)Aviation accession training programs (1)Establishment authorizedThe Administrator, under regulations prescribed by the Secretary of Commerce, shall establish and maintain one or more aviation accession training programs for the Corps at institutions described in paragraph (2).
 (2)Institutions describedAn institution described in this paragraph is an educational institution— (A)that requests to enter into an agreement with the Administrator providing for the establishment of the program at the institution;
 (B)that has, as a part of its curriculum, a 4-year baccalaureate program of professional flight and piloting instruction that is accredited by the Aviation Accreditation Board International;
 (C)that is located— (i)not more than 250 miles from the National Weather Service Training Center; and
 (ii)in a geographic area that— (I)experiences a wide variation in climate-related activity, including frequent high winds, convective activity (including tornadoes), periods of low visibility, heat, and snow and ice episodes, to provide opportunities for pilots to demonstrate skill in all weather conditions compatible with future encounters during their service in the Corps; and
 (II)has a climate that can accommodate both primary and advanced flight training activity at least 75 percent of the year; and
 (D)at which the Administrator determines that—
 (i)there will be at least 1 student enrolled in the program; and
 (ii)the provisions of this section are otherwise satisfied. (3)Limitations in connection with particular institutionsThe program may not be established or maintained at an institution unless—
 (A)the senior commissioned officer or employee of the Corps who is assigned as an advisor to the program at that institution is given the academic rank of adjunct professor; and
 (B)the institution fulfills the terms of its agreement with the Administrator. (4)Membership in connection with status as studentAt institutions at which the program is established, the membership of students in the program shall be elective, as provided by State law or the authorities of the institution concerned.
				(c)Membership
 (1)EligibilityTo be eligible for membership in the program an individual must— (A)be a student at an institution at which the program is established;
 (B)be a citizen of the United States; (C)contract in writing, with the consent of a parent or guardian if a minor, with the Administrator, to—
 (i)accept an appointment, if offered, as a commissioned officer in the Corps; and
 (ii)to serve in the Corps for not fewer than 4 years; (D)enroll in—
 (i)a 4-year baccalaureate program of professional flight and piloting instruction; and (ii)other training or education, including basic officer training, which is prescribed by the Administrator as meeting the preliminary requirement for admission to the Corps; and
 (E)execute a certificate or take an oath relating to morality and conduct in such form as the Administrator prescribes.
 (2)Completion of programA member of the program may be appointed as a regular officer in the Corps if the member meets all requirements for appointment as such an officer.
				(d)Financial assistance for qualified members
				(1)Expenses of course of instruction
 (A)In generalIn the case of a member of the program who meets such qualifications as the Administrator establishes for purposes of this subsection, the Administrator may pay the expenses of the member in connection with pursuit of a course of professional flight and piloting instruction under the program, including tuition, fees, educational materials such as books, training, certifications, travel, and laboratory expenses.
 (B)Assistance after fourth academic yearIn the case of a member of the program described in subparagraph (A) who is enrolled in a course described in that subparagraph that has been approved by the Administrator and requires more than 4 academic years for completion, including elective requirements of the program, assistance under this subsection may also be provided during a fifth academic year or during a combination of a part of a fifth academic year and summer sessions.
 (2)Room and boardIn the case of a member eligible to receive assistance under paragraph (1), the Administrator may, in lieu of payment of all or part of such assistance, pay the room and board expenses of the member, and other educational expenses, of the educational institution concerned.
 (3)Failure to complete program or accept commissionA member of the program who receives assistance under this subsection and who does not complete the course of instruction, or who completes the course but declines to accept a commission in the Corps when offered, shall be subject to the repayment provisions of subsection (e).
				(e)Repayment of unearned portion of financial assistance when conditions of payment not met
 (1)In generalA member of the program who receives or benefits from assistance under subsection (d), and whose receipt of or benefit from such assistance is subject to the condition that the member fully satisfy the requirements of subsection (c), shall repay to the United States an amount equal to the assistance received or benefitted from if the member fails to fully satisfy such requirements and may not receive or benefit from any unpaid amounts of such assistance after the member fails to satisfy such requirements, unless the Administrator determines that the imposition of the repayment requirement and the termination of payment of unpaid amounts of such assistance with regard to the member would be—
 (A)contrary to a personnel policy or management objective;
 (B)against equity and good conscience; or (C)contrary to the best interests of the United States.
 (2)RegulationsThe Administrator may establish, by regulations, procedures for determining the amount of the repayment required under this subsection and the circumstances under which an exception to repayment may be granted. The Administrator may specify in the regulations the conditions under which financial assistance to be paid to a member of the program will not be made if the member no longer satisfies the requirements in subsection (c) or qualifications in subsection (d) for such assistance.
 (3)Nature of obligationAn obligation to repay the United States under this subsection is, for all purposes, a debt owed the United States.